DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 17 February 2021 in response to the Final Office action mailed 18 September 2020 and the Advisory action mailed 6 January 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-5, 8-10, 15-16 and 28 are pending, wherein: claims 1-5, 8-10, 15-16 and 28 have been amended, and claims 6-7, 11-14, 17-27 and 29-36 have been cancelled by this and/or previous amendment(s).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2021 was filed after the mailing date of the Final Office action on 18 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-10, 15-16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mercx et al (US PGPub 2014/0171575) in view of Oljaca et al. (US PGPub 2014/0377659).
	Regarding claims 1-3 and 15, Mercx teaches thermally conductive polymer compositions comprising 20-80 wt% of a thermoplastic or thermosetting polymer, 10-70 wt% of a metal hydroxide and a polymeric char former (abstract; [0006]-[0008]), and may further comprise conductive fillers ([0011]), plasticizers ([0040]) and other optional additives ([0023];[0034]-[0047]). Mercx teaches inclusion of fillers to improve the thermal conductivity and electrical conductivity ([0026]-[0027]), wherein one or more low 
	Mercx invites the inclusion of graphitized carbon black as a high thermally conductive, electrically conductive filler but is silent to the claimed properties thereof. However, Oljaca teaches electrically conductive carbon black materials ([007]; [0012]) which have been heat-treated, resulting in carbon blacks with reduced defects, dislocations and/or discontinuities and increased graphitization ([0094]). Oljaca teaches that such carbon blacks have an OAN of from 100 to 200 mL/100g ([0089]), a surface energy of less than or equal to 9 mJ/m2 ([0090]), crystallite sizes (La) of at least 30 Å as determined by Raman spectroscopy ([0091]), and a crystallinity of at least 35% ([0093]). Oljaca teaches such heat treated carbon blacks are obtained by post-treatment of previously formed carbon blacks 1000°C to 2500°C ([0094]-[0097]). Oljaca further teaches such materials can be combined with various polymer binder materials ([0111]). Oljaca and Mercx are analogous art and are combinable because they are concerned with the same technical feature, namely graphitized carbon blacks in polymer compositions. At the time of filing a person having ordinary skill in the art would have found it use the heat treated carbon blacks of Oljaca as the graphitized carbon blacks of Mercx and would have been motivated to do so as Mercx directs one specifically to conductive, graphitized carbon blacks and further as Oljaca teaches the aforementioned 
Regarding the thermal conductivity of the polymer composition relative to that of the polymer matrix, Mercx further taches the thermal conductivity of the composition will range from 0.5 to 7 W/mK upon addition of the filler materials ([0026]). Regarding the 10% or greater improvement in thermal conductivity (claim 15), Oljaca teaches the heat treated carbon blacks have improved properties as noted above. Further, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 4-5, Mercx in view of Oljaca renders obvious the composition as set forth above. Mercx teaches the polymer is selected from thermoplastic and thermosetting polymers, copolymers, terpolymers, etc., and mixtures thereof, ([0012]-[0013]) including polyolefins, polyamides, polystyrenes, etc. ([0012]-[0015]).
	Regarding claims 8-9, Mercx in view of Oljaca renders obvious the composition as set forth above and Mercx further teaches inclusion of low thermally conductive fillers having thermal conductivities of 10 to 30 W/mK, such as MgO, ZnO, etc. ([0028]), and 
	Regarding claim 10, Mercx in view of Oljaca renders obvious the composition as set forth above and teaches the high thermally conductive, electrically conductive graphitized carbon black fillers as set forth above.  Mercx further teaches the inclusion of high thermally conductive, electrically insulating fillers having thermal conductivities of greater than or equal to 50 W/mK, such as BN ([0029]). Mercx teaches the total filler amount of 5 to 50 wt% ([0033]). 
	Mercx does not specifically teach a ratio of high thermally conductive, electrically conductive to high thermally conductive, electrically insulating but does teach that combinations may be utilized for imparting their respective properties to a total of 5 to 50 wt%. The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the ratio of high thermally conductive, electrically conductive to high thermally conductive, electrically insulating fillers and would have been motivated to do so to obtain the desired degree of thermal conductivity in combination with a desired electrical insulation and/or electrical conductivity of the composition.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
	Regarding claim 16, Mercx in view of Oljaca renders obvious the composition as set forth above and Mercx further teaches masterbatch methods ([0050]).
	Regarding claim 28, Mercx in view of Oljaca renders obvious the composition as set forth above and Mercx further teaches articles obtained from the compositions, including lamps, LED-lamps, encapsulation of electronics, automotive parts, etc., ([0002]; [0011]; [0057]).


Response to Arguments/Amendments
It is noted that the 35 U.S.C. 112(b) rejection set forth in the Final Office action was withdrawn in the subsequent Advisory action. 

The 35 U.S.C. 103 rejection of claims 1-5, 8-10, 15-16 and 28 as unpatentable over Mercx et al. (US PGPub 2014/0171575) in view of Oljaca et al. (US PGPub maintained. Applicant’s arguments (Remarks, pages 5-7) have been fully considered but were not found persuasive.
Applicant argues that Oljaca is not analogous art and cannot be relied upon. 
In response to applicant's argument that the secondary art of Oljaca is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Oljaca is at the very least reasonably pertinent as Oljaca is concerned with use of graphitized carbon blacks, including in combination with polymers. Applicant’s arguments that the secondary reference of Oljaca does not meet each and every recited limitation of the instant claims is not the basis for determining if Oljaca is analogous art to either the instant application or to the primary reference of Mercx. Oljaca’s failure to teach the claimed amount of polymer also does not serve to remove the reference from use (note that Oljaca was not relied upon to meet such an amount). 
Applicant argues that Oljaca does not teach thermal/mechanical properties and thus would not be looked to as pertinent to the instant invention. This argument is not persuasive. It is noted that the primary reference of Mercx is explicitly concerned with inclusion of electrically conductive fillers of graphitized carbon black and Oljaca is also concerned with electrically conductive graphitized carbon black. As such, one of ordinary skill in the art having been appraised of the teachings of Mercx would have 
Applicant argues that Oljaca and Mercx are not concerned with the same technical feature and thus cannot be combined. Applicant admits that Oljaca does teach the graphitized carbon blacks in polymer binders but concludes that the amounts of Oljaca negate any such association by one of ordinary skill in the art. This argument is not persuasive and the fact remains Oljaca does teach the combination of graphitized carbon blacks in polymer compositions. The Examiner maintains the position that Oljaca and Mercx are analogous art because they are concerned with the same technical feature, namely graphitized carbon blacks in polymer compositions. Applicant asserts that Oljaca cannot have a same technical feature of Mercx due to Oljacas general field of endeavor. This is not persuasive as one does not preclude the other. 
It is noted that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. The motivation question arises in the context of the general problem confronting the inventor, rather than the specific problem solved by the invention (see In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006); see also Cross Med. Prods., Inc. v. Medtronic Sofamore Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings; see also In re Linter, 458 F.2d 1013, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); MPEP 2144 and 2141.01). 
Applicant argues that the Examiner’s interpretation of Wang is “erroneous” is not found to be either correct or persuasive. Applicant’s interpretation of Wang appears to be overly narrow. The Examiner maintains that it appears that Wang monograph demonstrates that carbon black materials have a plurality of end-uses and thus are applicable to, and analogous with, a plurality of fields of endeavor. Wang does not establish that the carbon blacks of Oljaca would not be suitable for use as the carbon blacks of Mercx. Further, regardless of any teaching within Wang, the primary reference of Mercx does not limit, narrow or exclude any of the carbon blacks found in Oljaca nor does Merxc limit, narrow or exclude where one of ordinary skill can look in the art for electrically conductive, graphitized carbon blacks suitable for use therein.

The 35 U.S.C 103 rejection of claims 17-22 and 27 as unpatentable over Mercx et al (US PGPub 2014/0171575) in view of Oljaca et al. (US PGPub 2014/0377659) and in view of Telenbuscher et al. (US PGPub 2010/0170889) is withdrawn as a result of Applicant’s cancellation of the relevant claims. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767